  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )       CRIMINAL ACTION NO.
     v.                      )          2:18cr413-MHT
                             )               (WO)
ROCKTICA HUDSON              )

                          JUDGMENT

    Because defendant Rocktica Hudson has successfully

completed the Pretrial Diversion Program, it is ORDERED

that the government’s motion to dismiss the indictment

(doc. no. 38) is granted; the indictment (doc. no. 1)

against   defendant   Rocktica   Hudson   is   dismissed   with

prejudice; and defendant Hudson is discharged.

    All other pending motions are denied as moot.

    DONE, this the 18th day of March, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
